COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER GRANTING TEMPORARY RELIEF

Appellate case name:        St. Luke’s Sugar Land Partnership v. Shatish Patel, M.D.,
                            Hemalatha Vijayan, M.D., Subodh Sonwalkar, M.D., and
                            Wolley Oladut, M.D.

Appellate case number:      01-15-01111-CV

Trial court case number:    2011-24016

Trial court:                152nd Judicial District Court of Harris County

      On January 4, 2016, appellant, St. Luke’s Sugar Land Partnership, filed an
emergency motion for temporary relief asking this Court to stay the trial court’s Order
Appointing Receiver for St. Luke’s Sugar Land Partnership, L.L.P. dated December 23,
2015.
       Appellant’s request for temporary relief is GRANTED, and the receivership order
is STAYED pending a response from the appellees and further orders of this Court. See
TEX. R. APP. P. 29.3. Appellees are requested to file a response to appellant’s motion
within 10 days of the date of this order.


       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                     Acting individually     Acting for the Court


Date: January 4, 2016